DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“A measurement unit that emits the combined light to a measurement object . . .” as found in claims 1-4, 6-14, and 16-20.
“A processing unit that obtains information relating to a distance . . .” as found in claims 1-20.
“A branching device” as found in claims 8-9 and 18-19.
	With further regard to the above limitation, the terms “unit” and “device” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each use of the generic placeholders are modified by functional language, the placeholder generally being coupled to that functional language by the transition word “that”.  Finally, each use of the generic placeholders are not modified by sufficient structure or material for performing the claimed function, as “measurement”, “processing”, and “branching” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkin et al (2014/0171807).
	Regarding claim 1, Akkin discloses an optical interference measurement apparatus (Fig. 1) comprising a first light source that outputs measurement light that has a wavelength in an infrared range (1.31 µm Broadband Source); a second light source that outputs guide light that has a wavelength in a visible range (633 nm Source aiming beam); a fiber coupler (Beam Combiner) that comprises at least a first port into which the measurement light is input, a second port into which the guide light is input, and a third port that outputs combined light formed by combining the measurement light and the guide light with each other (see Fig. 1 and paragraph 
	As for claim 4, Akkin discloses that the guide light is red light (the 633 nm wavelength of the aiming beam is a red wavelength).
	As for claim 9, Akkin discloses that the reference light is obtained by branching part of the combined light by a branching device (2x2 PM coupler) positioned on the optical path between the third port of the fiber coupler and the measurement unit (see Fig. 1; the reference light is split off by one of the ports on the 2x2 PM coupler that sends light to the reference optics).
Claims 1, 3-5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (2016/0367134).
	Regarding claim 1, Su discloses an optical interference measurement apparatus (Fig. 4) comprising a first light source 250 that outputs measurement light that has a wavelength in an 
	As for claim 3, Su discloses that first light source 250 is a swept light source (see paragraph 0124).
	As for claim 4, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).

	As for claim 9, Su discloses that the reference light is obtained by branching part of the combined light by a branching device 255 positioned on the optical path between the third port of the fiber coupler and the measurement unit (see Fig. 4 – the reference light is split off from the branching device 255 into fiber 257).
	As for claim 13, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkin et al (2014/0171807) in view of Zuluaga et al (WO 99/57507).
	As for claim 2, Akkin discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a coupling ratio of a path from the first port to the third port of the fiber coupler is at least 50%.  
	However, Zuluaga (Fig. 3) discloses that light from measurement light 40 is combined with part of the light from aiming diode 38 (the aiming diode is first split by a 10:90 coupler) at a 50:50 coupler.  This would mean that the coupling ratio of a path from the first port to the third port of the fiber coupler is at least 50%.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coupling ratio of a path from the first port to the third port of the fiber coupler in Su be at least 50%, the motivation being that it would be obvious to try (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) using a 50/50 coupler for the fiber coupler when coupling measurement light with guide light to ensure that the measurement light is at least equal in power in the combined light to the guide light, as ordinary skill and common sense would lead the skilled artisan to want the measurement light to not be overwhelmed by the guide light when performing the interferometric measurements (KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
As for claim 10, Akkin discloses the claimed invention as set forth above regarding claim 1 but fails to disclose that the fiber coupler includes a fourth port from which the combined light is output, and that the reference light is output from the fourth port.
	Zuluaga (Fig. 3), in an interferometric apparatus for subsurface imaging, discloses a measurement light 40 and an aiming light 38.  The measurement light and aiming light are 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber coupler of Akkin have a fourth port from which the combined light is output, so that the reference light is output from this port, the motivation being that using the fiber coupler to both combine the measurement and aiming light and send light to the reference arm of the interferometer as in Zuluaga is functionally equivalent to using a separate beam combiner and coupler as taught by Su, and the omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
	As for claim 12, Akkin discloses that the guide light is red light (the 633 nm wavelength of the aiming beam is a red wavelength).
	As for claim 19, Akkin discloses that the reference light is obtained by branching part of the combined light by a branching device (2x2 PM coupler) positioned on the optical path between the third port of the fiber coupler and the measurement unit (see Fig. 1; the reference light is split off by one of the ports on the 2x2 PM coupler that sends light to the reference optics).
As for claim 20, Akkin and Zuluaga discloses the claimed invention as set forth above regarding claim 2, but Akkin alone fails to disclose that the fiber coupler includes a fourth port from which the combined light is output, and that the reference light is output from the fourth port.
	Zuluaga (Fig. 3), in an interferometric apparatus for subsurface imaging, discloses a measurement light 40 and an aiming light 38.  The measurement light and aiming light are 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber coupler of Akkin have a fourth port from which the combined light is output, so that the reference light is output from this port, the motivation being that using the fiber coupler to both combine the measurement and aiming light and send light to the reference arm of the interferometer as in Zuluaga is functionally equivalent to using a separate beam combiner and coupler as taught by Su, and the omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akkin et al (2014/0171807) in view of Am Weg et al (2020/0200523).
	As for claims 6-7, Akkin discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the fiber coupler and the measurement unit (claim 6), wherein the reference surface is an end face of an optical fiber that is connected to the measurement unit (claim 7).
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of Akkin with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akkin et al (2014/0171807) in view of Boppart et al (6,485,413).
	As for claim 8, Akkin discloses the claimed invention as set forth above regarding either claim 1.  However, Akkin fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device positioned on an optical path between the first light source and the first port of the fiber coupler.
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference light before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device on an optical path between the first light source and the first port of the fiber coupler in the device of Akkin as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akkin et al (2014/0171807) in view of Zuluaga et al (WO 99/57507) and in further view of Am Weg et al (2020/0200523).
	As for claims 16-17, the combination of Akkin and Zuluaga discloses the claimed invention as set forth above regarding claim 2, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the fiber coupler and the measurement unit (claim 16), wherein the reference surface is an end face of an optical fiber that is connected to the measurement unit (claim 17).
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of Akkin and Zuluaga with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akkin et al (2014/0171807) in view of Zuluaga et al (WO 99/57507) and in further view of Boppart et al (6,485,413).
	As for 18, the combination of Akkin and Zuluaga discloses the claimed invention as set forth above regarding claim 2.  However, the combination fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device positioned on an optical path between the first light source and the first port of the fiber coupler.
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference light before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device on an optical path between the first light source and the first port of the fiber coupler in the combined device of Akkin and Zuluaga as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Claims 2, 10-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Zuluaga et al (WO 99/57507).
	As for claim 2, Su discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a coupling ratio of a path from the first port to the third port of the fiber coupler is at least 50%.  
	However, Zuluaga (Fig. 3) discloses that light from measurement light 40 is combined with part of the light from aiming diode 38 (the aiming diode is first split by a 10:90 coupler) at a 50:50 coupler.  This would mean that the coupling ratio of a path from the first port to the third port of the fiber coupler is at least 50%.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coupling ratio of a path from the first port to the third port of the fiber coupler in Su be at least 50%, the motivation being that it would be obvious to try (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) using a 50/50 coupler for the fiber coupler when coupling measurement light KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
As for claim 10, Su discloses the claimed invention as set forth above regarding claim 1 but fails to disclose that the fiber coupler includes a fourth port from which the combined light is output, and that the reference light is output from the fourth port.
	Zuluaga (Fig. 3), in an interferometric apparatus for subsurface imaging, discloses a measurement light 40 and an aiming light 38.  The measurement light and aiming light are combined at a 50:50 coupler, where one output port of the coupler goes to measurement probe 24, and the other path (the fourth port) of the coupler goes to a reference mirror 30.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber coupler of Su have a fourth port from which the combined light is output, so that the reference light is output from this port, the motivation being that using the fiber coupler to both combine the measurement and aiming light and send light to the reference arm of the interferometer as in Zuluaga is functionally equivalent to using a separate beam combiner and coupler as taught by Su, and the omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
	As for claim 11, Su discloses that first light source 250 is a swept light source (see paragraph 0124).
As for claim 12, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).

	As for claim 15, Su discloses that the measurement unit comprises an optical system in which chromatic aberration is corrected (see paragraph 0111 – “in some embodiments, the optical lenses in the second imaging path of the OCT imaging module 110 can be achromatized for the light beams within the wavelength range of the OCT light source for optical dispersion”).
As for claim 19, Su discloses that the reference light is obtained by branching part of the combined light by a branching device 255 positioned on the optical path between the third port of the fiber coupler and the measurement unit (see Fig. 4 – the reference light is split off from the branching device 255 into fiber 257). 
As for claim 20, Su and Zuluaga discloses the claimed invention as set forth above regarding claim 2, but Su alone fails to disclose that the fiber coupler includes a fourth port from which the combined light is output, and that the reference light is output from the fourth port.
	Zuluaga (Fig. 3), in an interferometric apparatus for subsurface imaging, discloses a measurement light 40 and an aiming light 38.  The measurement light and aiming light are combined at a 50:50 coupler, where one output port of the coupler goes to measurement probe 24, and the other path (the fourth port) of the coupler goes to a reference mirror 30.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber coupler of Su have a fourth port from which the combined light is output, so that the reference light is output from this port, the motivation being that using the fiber coupler to both combine the measurement and aiming light and send light to the reference arm of the interferometer as in Zuluaga is functionally equivalent to using a separate beam combiner and coupler as taught by Su, and the omission of an element In re Karlson, 136 USPQ 184. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Am Weg et al (2020/0200523).
	As for claims 6-7, Su discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the fiber coupler and the measurement unit (claim 6), wherein the reference surface is an end face of an optical fiber that is connected to the measurement unit (claim 7).
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of Su with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Boppart et al (6,485,413).
	As for claims 8, Su discloses the claimed invention as set forth above regarding claim 1.  However, Su fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device positioned on an optical path between the first light source and the first port of the fiber coupler.
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference light before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device on an optical path between the first light source and the first port of the fiber coupler in the device of Su as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Zuluaga et al (WO 99/57507) and in further view of Am Weg et al (2020/0200523).
As for claims 16-17, the combination of Su and Zuluaga discloses the claimed invention as set forth above regarding claim 2, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the fiber coupler and the measurement unit (claim 16), wherein the reference surface is an end face of an optical fiber that is connected to the measurement unit (claim 17).
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Zuluaga et al (WO 99/57507) and in further view of Boppart et al (6,485,413).
As for claim 18, the combination of Su and Zuluaga discloses the claimed invention as set forth above regarding claim 2.  However, the combination fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device positioned on an optical path between the first light source and the first port of the fiber coupler.
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference light before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device on an optical path between the first light source and the first port of the fiber coupler in the combined device of Su and Zuluaga as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 29, 2021